Bronson, J.
I dissent. This is an action to foreclose a mechanic’s lien. From the judgment of the trial court awarding a foreclosure the defendant appeals and demands a trial de novo in this court. The substantial facts are as follows: The plaintiff made a contract with the defendant for certain carpenter work and superintending in the construction of a dwelling for the defendant in the city of Fargo. Pursuant thereto he performed certain labor in such work between July 15, 1916, and December 15, 1916, and, claiming an unpaid balance due for such work amounting to $516.40, he subsequently filed a mechanic’s lien therefor. The lien describes the property as follows: “A certain residence and dwelling situated upon the following described land, of which the said Taylor Crum was then and is now the owner thereof, to wit: lot one (1) in block twenty (20) of Roberts’ second addition to the city of Fargo in Cass county, North Dakota,” and further asserts a lien upon such residence and dwelling including the land described for the amount due and unpaid. The contract concerned, and the work in question was performed in the construction of, a new frame two-story double house or duplex situated in the west 60 feet of said lot one. Prior to this contract and construction, there was a dwelling house on the east 80 feet of said lot one, occupied by the defendant and his wife as their home. The east 80 feet, the home of the defendant, was and is isolated from the west 60 feet by the house itself and by fences, and this fact the plaintiff knew during the period of the construction. In the trial court the defendant challenged, and before this court he challenges, the validity of the lien, upon grounds of incorrect and indefinite descriptions of the property to be charged with such lien. The trial court found that the west 60 feet of said lot were appurtenant to the new building so constructed, and the judgment rendered decrees a foreclosure of said lien upon the west 60 feet.
*227It is clear that, first, there is an indefinite description of the building itself in the lien statement; and, second, the land described includes a separate building with a separate curtilage, upon which the plaintiff did not do, and does not claim to have done, any work.
Section 6814, Comp. Laws 1913, grants to a person for labor done on a building a lien upon such building and upon the land belonging to the owner upon which the same is situated. Section 6820, Comp. Laws 1913, requires the lien claimant to file a correct description of the property to be charged with the lien. Section 6823, Comp. Laws 1913, provides that the entire land upon which any building is situated, including that portion not covered therewith, shall be subject to the lien so created.
There is no question that the defendant owned all of said lot one. The plaintiff has no lien upon the new building in question independent from the land, and no claim is so made. Comp. Laws 1913, §§ 6823, 6824; Gull River Lumber Co. v. Briggs, 9 N. D. 485, 84 N. W. 349; Green v. Tenold, 14 N. D. 46, 116 Am. St. Rep. 638, 103 N. W. 398; Powers Elevator Co. v. Pottner, 16 N. D. 359, 113 N. W. 103.
In other words, where there is a unity of title in the land and in the building thereon, the building is a fixture annexed to the realty, and the lien applies to such as realty and is not severable in the absence of an express statute so providing. Gull River Lumber Co. v. Briggs, 9 N. D. 485, 84 N. W. 349. See note in 62 L.R.A. 382.
The lien of the plaintiff herein must therefore stand or fall as lien upon realty pursuant to the statutory requirements.
Although in Salzer Lumber Co. v. Claflin, 16 N. D. 605, 113 N. W. 1036, this court said that the Lien Law, designed to protect material-men and laborers, should be liberally construed to effectuate that purpose, nevertheless, in North Dakota Lumber Co. v. Bulger, 19 N. D. 516, 125 N. W. 883, the general principle is recognized and adopted that “a mechanic’s lien is a creature of the statute, and every step prescribed by the statute must be shown to have been substantially followed, or it does not exist,” and, further, that “the doctrine is well settled that, where one seeks to avail himself of the benefits of a purely statutory right, he must bring himself within its provisions, by complying with its terms.” The lien in question is a realty lien; it is required to be filed to give notice to the owner and all persons concerned *228in the realty of the property sought to be charged; there were two separate and distinct buildings and curtilages upon the property described; no person could know from the lien statement which building vras claimed under the lien; the description was erroneous, and so the trial court recognized by carving out a curtilage appurtenant to the real building intended, to wit, the west 60 feet of said lot 1. In this case there is both an indefinite description of the building and an incorrect description of the land properly subject to any such lien.
Evidently, the trial court proceeded upon the theory that a proper description could be carved out of the description given, and that this could be done without any reformation of the lien.
In Minnesota it is held that the including in the description of a larger tract than is permitted by the Lien Law does not invalidate the lien, but the court may so carve out of such description the proper description applicable to the building in question. North Star Iron Works Co. v. Strong, 33 Minn. 1, 21 N. W. 740; Boyd v. Blake, 42 Minn. 1, 43 N. W. 485; Evans v. Sanford, 65 Minn. 271, 68 N. W. 21.
In the last case, Evans v. Sanford, supra, the description was east half of lot 7 and west half of lot 6, whereas the house in question claimed to be the basis of the lien -was situated on the west half of lot 7 and the east half of lot 6. Here the court rejected the descriptions east half and west half as erroneous and surplusage under a statutory provision that provided any inaccuracy in the statement relating to the property should not invalidate the lien if such property can be reasonably recognized from the description. See also Ewing v. Allen, 99 Iowa, 379, 68 N. W. 702, which holds that under the Iowa statute the lien applied only to the house and the appurtenant grounds, and the court gave decree for one half of the lot where the lien was claimed for the whole lot.
The rule of construction herein must be applied in accordance with the statutory provisions existing in this state.
There exists no right to reform a statutory mechanic’s lien in this state; the description must be such as to enable a party to identify the property with reasonable certainty. Lavin v. Bradley, 1 N. D. 291, 47 N. W. 384; Howe v. Smith, 6 N. D. 432, 71 N. W. 552, citing with approval Goodrich Lumber Co. v. Davie, 13 Mont. 76, 32 Pac. 282; Chaffee v. Edinger, 29 N. D. 537, 151 N. W. 223.
*229In Howe v. Smith, 6 N. D. 435, 71 N. W. 552, the general rule was stated to be “that, if there appear enough in the description to enable a party familiar with the locality to identify the premises intended to be described with reasonable certainty, to the exclusion of others, it will be sufficient. . . . It is enough that the description points out and indicates the premises so that, by applying it to the land, it can be found and identified.”
It is unnecessary for us to determine whether the mere inclusion in a statutory mechanic’s lien of a greater amount of land than that properly appurtenant to the building or subject to such lien will vitiate the lien or whether the court may reject the erroneous surplus area in determining the lien.
In the case at bar, the lien statement describes land which contains two separate buildings with two separate curtilages. There is no attempt to describe the building sought to be charged with the lien, as a “new” building, a “duplex or double house,” or by any description which would serve to designate which of the two distinct and separate buildings on such described land was intended. The description contained in the lien will fit equally the home dwelling of the defendant and the land appurtenant, and the new double house and land appurtenant thereto. The description is double and uncertain. -The plaintiff had no right to any lien on the home dwelling of the defendant and the land appurtenant, and the trial court so found by its determination. Plaintiff’s lien must be confined to the land and its fixtures properly appurtenant to the building upon which the work was done. See note in 65 Am. St. Rep. 166, 578; Wilcox v. Woodruff, 61 Conn. 578, 17 L.R.A. 314, 29 Am. St. Rep. 222, 24 Atl. 521, 1056. In Smith v. Bowder, 31 S. D. 607, 141 N. W. 786, an affidavit for a mechanic’s lien was filed, setting up a contract to furnish lumber and building material for a certain house used for a dwelling house upon lot 6 in Kellar Acres. The- lien claimed was based upon a contract made to furnish building material to be used and that was used in the erection of two dwelling houses upon such lot, and upon which theré was then existing another dwelling house occupied by the owner as his homestead. It was held that the claim for a lien was void for uncertainty, not only because the wording might indicate that it referred to the house already standing upon the premises, but also because, if it re*230ferred to one of the dwellings in the construction of which the material was, in fact, used, it in no manner pointed out or located upon which one of such dwellings it was intended to claim a lien.
Even though the plaintiff had made improvements on the home dwelling of the defendant under a separate contract, he could not have included the premises in this lien, so as to claim a lien upon both. Meyer Lumber Co. v. Trygstad, 22 N. D. 558, 134 N. W. 714; Stoltze v. Hurd, 20 N. D. 412, 30 L.R.A.(N.S.) 1219, 128 N. W. 115, Ann. Cas. 1912C, 871.
The uncertainty of the description is apparent; subsequent encumbrancers or purchasers cannot ascertain from the lien statement which of the properties was intended to be charged; property not chargeable with such is clouded by this apparent lien of record. At least the purpose of the statutory requirement is to designate with reasonable certainty to those who may be interested and concerned, the building and property sought to be charged.
There is no room for the application of the maxim, “That is certain which can be made certain.” Neither can the insufficient description be aided by applying the test that no other property exists which answers, in any manner, the description given; the alleged lien, therefore, is void for uncertainty. Lavin v. Bradley, 1 N. D. 291, 47 N. W. 384; Howe v. Smith, 6 N. D. 432, 71 N. W. 552; Chaffee v. Edinger, 29 N. D. 537, 151 N. W. 223; Phillips, Mechanics’ Liens, §§ 385, 386; Boisot, Mechanics’ Liens, § 433; Bloom, Mechanics’ Liens, § 402.
In applying the rule of construction concerning a mechanic’s lien, an interpretation should not be placed upon a description given which will permit to be placed of record lien claims upon land not subject to lien, thereby clouding the title to such land, and thereby jeopardizing the security of titles, and thereby inferentially holding that the court may reform an improper lien statement -which covers two separate curtilages by carving out of the description a particular description to fit the premises which are properly subject to a lien.
The trial court therefore erred in adjudging the existence of a lien and in awarding the foreclosure thereof. Accordingly the judgment of the trial court should be modified. The money judgment against the defendant for $666.46 should be approved and affirmed. McCormack v. Phillips, 4 Dak. 506, 34 N. W. 39; Moher v. Rasmussen, 12 N. D. *23171, 74, 95 N. W. 152; Smith v. Gill, 37 Minn. 455, 35 N. W. 178; 27 Cyc. 433.